DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to how the valve can be both attached to the bottom surface of the filter and integrally attached to the chamber. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,8-19 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vernon et al. (2010/0024157) in view of Fromknecht (4,063,326).
In reference to claims 1 and 14, Vernon et al. teaches a cleaning device replacement head, 20, comprising: a housing having a chamber, 30, and a suction opening for allowing debris to flow into the chamber, (pp 0057),| a hydrophobic filter, 44, including a top surface and a bottom surface, the filter positioned to allow a suction force to be applied through the chamber and suction opening while preventing debris from passing therethrough, (pp 0061).
In reference to claims 2 and 15, wherein the filter forms a wall of the chamber, (the top wall of the chamber, pp 0061).
In reference to claims 12, 13, 25 and 26, further comprising a cleaning sheet, 42, mated to the housing, wherein the cleaning sheet is planar, (pp 0062).

Vernon et al. teaches all the limitations of the claims except for a valve attached to the bottom surface of the filter and arranged to allow debris to enter the chamber while limiting debris from exiting the chamber, wherein the valve is positioned to extend 
Fromknecht teaches a valve, 66, attached to the bottom surface of a filter, 26, and arranged to allow debris to enter the chamber while limiting debris from exiting the chamber, wherein the valve is positioned to extend across the suction opening, 64, wherein the valve is movable, wherein the valve is pivotally movable, (about pivot, 68), wherein the valve is movable between a first position in which the valve covers the suction opening and a second position in which the valve does not cover the suction opening and wherein the valve is attached to the chamber, (through filter, 26, col. 2, line 64-col. 3, line 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Vernon et al. with a valve pivotally attached to the bottom surface of the filter, as taught by Fromknecht, in order to enhance the ability to control the vacuum pressure in the chamber.
It would have been further obvious to provide the tool with the valve being  configured to rest against a lip formed within the chamber and wherein the valve is formed from a material selected from the group consisting of a non-woven, a woven, and a plastic, as a matter of obvious design choice. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6,8-19 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        December 28, 2021



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723